■ — • This is an appeal by the above-named claimant from an order of the Court of Claims entered in the office of the clerk of that court on the 27th day of September, 1939, which said order directed that the claim herein be dismissed on the ground that the trial court had no jurisdiction to hear and determine the claim. Order unanimously affirmed, with ten dollars costs and disbursements, upon the ground that the period prescribed within which claim must be filed had expired before claim was filed. Present — Hill, P. J., Crapser, Heffernan, Sehenck and Foster, JJ. [171 Misc. 763.]